Case 1:18-cV-00637-RP Document 95 Filed 01/15/19 Page 1 of 1

lN THE UNITED STATES DISTRICT COURT
FOR THE WESTER.\J DISTRICT OF TEXAS
AUSTIN DIVISION

Dct`cnse Distributed and Second Amcndmem
Foundatin, lnc.

 

-vs- Case No. 1218-CV-637-RP

 

Gurbir Grewal, in his official capacity as New
Jcrscy Attorney General, et al.

 

ORDER

15th January 19

BE IT REMEMBERED on this the day of ,20 , there
was presented to the Court the Motion for Admission Pro Hac Vice filed by

Sh€lbi FlOOd (“Applicant”), counsel for Gurbir Grewal, Matthcw and

 

 

the CoLu't, having reviewed the motion, enters the following Ol‘der:

l'l` lS ORDERED that the Motion for AdniissionPro Hac Vice is GRANTED, and Applicant
may appear on behalf of@-bir erl, M;_itthew Denn in the above case.

IT IS FURTHER ORDERED that Applicant, if Applicant has not already done so, shall,
in compliance with Loca| Court Rule AT-l(f)(Z), immediately tender the amount of $100.00,
made payable to: Clerk, U.S. District Court.

|T lS FURTHER ORDERED that Applicant, pursuant to the Administrative Policies and
Procedures for Electronic Filing in Civil and Criminal cases in the Westem District ofTexas, shall
register as a filing user within 10 days of the date of this Oi'der.

l'l` lS P`INALLY ORDb`Kl:`D that Applicant’s Pro Hac Vice status shall not become effective
until Applicant has complied With all provisions of this Order.

sIGNEDthisthe 15th dayof January 20 19.

Q?»€€~o~_/

UNITED STATES DISTRICT JUDGE

